PER CURIAM.
The order appealed from merely preserves the status until final hearing, and it was stated on argument that proofs were being taken and the case would soon he ready for submission. In view of the fact that the appeal is from an order granting a temporary stay and that the Circuit Court; entered an order, upon the consent of all parties in interest, that the money in controversy in the hands of the treasurer of the city of Utica he held by him until the further order of the Circuit Court, it seems best to grant the motion to dismiss the appeal; hut such dismissal is not to be taken as indicating any further expression of opinion on the questions which have been argued here. Appeal dismissed.